Title: To James Madison from Tobias Lear, 6 April 1807
From: Lear, Tobias
To: Madison, James



Duplicate.
Sir,
Algiers, April 6th: 1807.

I have the honor to inform you that I arived here on the 21st. ultimo, after a disagreeable and boisterous passage of 15 days from Tunis; and had the satisfaction to find everything tranquil, and our affairs upon the same good footing I had left them.  Mr. William Lewis, Lieutenant of the U. S. Frigate Constitution, whom I mentioned as having been left here, by my desire, during my absence, had given great satisfaction by his proper and correct conduct in such things as occurred, and his pleasing manners had gained him the esteem of all with whom he associated.
I found here two merchant Vessels of the United States; vizt. the Ship Traveller of Salem, Richard Ward Junr. Master, owned by Messrs. Crowninshield and Sons; and the Brig Sophia, of Philadelphia, Robert Arundel, Master, owned by Mr. OBrien, our late Consul here.
The former had a Cargo of Coffee, Sugar and India Goods, to the amount of about $60,000, with which he was bound to Leghorn; but being informed, at Gibraltar, of the Decree of the Emperor of the French, and the Order of the King of Spain, respecting Neutrals, he altered his Voyage, and came to this place; where he has sold his Cargo to good advantage, received his payment in Cash, and now departs for India, to touch at Gibraltar, where he will leave this letter to be conveyed to the U. States, by the first opportunity which may occur.
The Brig Sophia came directly from Philadelphia, and brought me triplicates of your letters of the 15th. of May, and 7th. of June &c.  Her Cargo was assorted, and well calculated for the Market; but the conduct of the Captain has given universal disgust.  Everyone complains of having been deceived by him; and his Goods, on delivery, in no way corresponded with the samples by which he sold his Cargo, which created some dispute.  He, however, sold to good advantage, and received his payment in Cash.  To the amount of fourteen thousand dollars of which, he requested me to take and give him Bills on the department of State, which I have done; as money will soon be wanting here to procure the Biennial Present, and possibly some part of our Annuity may be paid in Cash; if no Vessel should arrive within a short time.  The Articles, however, would be and the other expences will depend on the assistance which may be given with Cables, or other Articles, if they should be wanted.
I cannot help taking some Credit to myself for the liberality which begins to prevail here respecting Commerce; as the Dey has very often sent for me to know what were the usuages and customs with us on this Subject; and I have never failed to impress him, as strongly as I could, with the advantages which would accrue from a perfect freedom on this head; and he experienced it very fully last summer, when wheat was at the enormous price of Six dollars per measure of about 70.  and every Vessel which arrived with that Article was obliged to sell to the Public at a fixed price of $3, which was afterwards retailed out at $6.  The consequence was evident.  No more Vessels came.  The Dey sent to ask me if I could not send for some American Vessels to bring Wheat.  I told him I had no controul over them; but that I could point out a way by which the markets might soon be supplied; which was, to permit all Vessels which Should come, to dispose of their Cargoes to whom they pleased, without restriction of price; and I pledged myself that this would give an Ample supply in a few months, when it should be known that they might come and try the market, and depart without selling, if they should not like the price.  It was somewhat difficult to persuade him that he ought to let a Vessel depart without selling, which might bring an article so much wanted and so necessary; but I urged the experiment, and it was made; and the first Cargo which arrived afterwards, sold so well, that when the infirmation thereof reached the other Ports of the Mediterranean, so many flocked here, that the price was soon reduced to $2 1/2 and many went away without selling, as they could find much better prices in other places; and the best wheat is now at $2.
The Dey received me very graciously on my return from Tunis, and said he had taken good care of our affairs while I was absent, especially as I had extended the time so far beyond what he expected on my departure.  He asked me some general questions respecting Tunis; and declared he would soon bring the Bey to Terms.  But the subject of the letter mentioned in my dispatches of the 6th. of March (the triplicate of which accompanies this; the first having been sent by the Brig Willliam Gray of Salem, Samuel Barker Master, which we met with at sea, from Palermo to Salem, on the 19th. of March; and the second sent to Gibraltar, by the U. S. Schooner Enterprize, to be forwarded from thence) was not hinted at by him; and I have not yet been able to satisfy myself respecting it.
On the 2nd. Instant three large Polacre Cruizers, and one Transport, sailed from this for Bona, with provisions and Military Stores for the Army destined against Tunis; a part of which marched on the same day from hence.  Two frigates, and a Xebeck of 36 Guns, are now out cruizing against the Tunisians.  These Polacres, which have gone with the Stores, are to proceed on the same business, after landing them.  They have 13 large Gun boats, about 50 tons, ready to launch; which are intended also for Tunis.  The frigate, Brig, and one Schooner, which this Regency received from the U. States, were found unfit for service, and broken up last autumn; and the other Schooner taken by the Portuguise; so that their naval force is much weakened.  Those left, are in very indifferent order, excepting the new Frigate, now out (the only Vessel added to their force since I have been here) which is a fine Ship mounting 48 Guns, 18. 12. and 6 pounders.
The Constitution left this on the 23d. of March for Syracuse, to get some repairs, after the severe weather which we had, at and from Tunis; and the Enterprize has proceeded to Gibraltar, from whence she is ordered to join the Constitution at Syracuse, as Captn. Campbell informed me, and will touch here on her way up.
The English stand well here at present.  They seem to have pocketed the repeated insults which they have received from time to time; and have made large presents to secure their favorable reception here.  There are many, and some serious difficulties between this Government and the French.  The Dey has taken from them the Coral fishery, and trade of Bona and the Coast, in consequence of their being many years in arrears for the Rent; and has sold the same privilidges to the English for $40,000, which will never be worth a Cent to them; for the Jews take the whole cream of the trade, and through them it will go to the French.
The present English Consul H. S. Blanckey Esqr. formerly H. B. M. Consul at Mahon, seems to suit this Government very well; his complaisance is very grateful to them.  The French Consul stands aloof, and looks very dark upon them.  In Tunis, the thing is reversed.  The Dutch Consul was threatened with chains and imprisonment a short time before I went to Tunis, in consequence of his Government having been deficient in paying their Annuities for two years past; which they have been permitted to do in Cash, since their navigation has been stopped by the Revolution.  He was afterwards indulged for a time; but this day, I am informed, he has been sent for again from his Garden, and it is expected he will suffer some indignity.  He is very old, and has been upwards of 20 years in this Country as Consul, and has a very large and fine family here.  I shall not tamely see or hear of any personal injury being done to him; and I hope my brother Consuls will not be backward to shew their disapprobation of such a thing.
Before my departure for Tunis, I was often asked, when a Regalia Ship was to be expected from the U. States, to which I could give no answer.  Since my return I have heard nothing on the subject until this day; when the Drogerman tells me, that the Dey, with many Compliments, and salutations, desires I will write by this Vessel to my Government, to say that he hopes he shall not be forgotten.  I have told him that I have written before, and shall mention the subject again, at this time.  They complain, that for more than 3 years past, they have received none of these things of which they are most in want, vizt. powder, cables, sail Cloth, Cordage &c.
I have been informed that Captn. Arundel has been obtaining Certificates here, to shew that a Polacre, belonging to Mr. OBrien, while he was Consul here, was ordered by this Government to carry dispatches to some place or another, that she was taken on her Voyage; and that Mr. OBrien had made a claim for said Vessel on the U. States.  Whether this be true or not, I cannot tell; but I have never before heard any thing of the kind suggested.  I have often heard Mr. OBrien speak of the loss of a Vessel which he suffered by Capture, while he was Consul here; but never heard an intimation of her having been forced on any voyage or business.  I have thought it my duty to mention this; as I should suppose, if it had been necessary to obtain information on the subject, I should have been applied to.  Captn. Arundel one day shewed me a Certificate, with the seal of the Vickelhadje, stating that Mr. OBrien had purchased a prize vessel here, and requested me to verify his seal and signature, which I did, after having ascertained the fact, as set forth in my Certificate.
The Winter has been remarkably severe on this Coast.  A great quantity of rain has fallen in the last mounth, which is considered as securing a large Crop of grain and oil.  With sentiments of the highest Respect, and most sincere attachment, I have the honor, to be, Sir Your most faithful & Obedt. Servt.

Tobias Lear.

